Appleton, C. J.
This is an action of trespass for breaking- and entering the plaintiff’s close. The lots of the plaintiff" and defendant are adjacent. The defendant when plowing his land, brought his horse and plough on the plaintiff’s land, treading-down her grass and knocking off bark from her trees. This is-the trespass complained of.
The defendant had no right of entry on the plaintiff’s land. His entry was a trespass. Permission was not asked nor license-given. The plaintiff in no way consented and the defendant never- asked consent. The parties rely on their strict legal rights, neither asking of nor giving any favor to the other. *164‘The relation of the parties, — the sedulous care of each to ■preserve existing rights, —negatives the idea of implied equally -as of express permission or license.
In Harmon v. Harmon, 61 Maine, 222, and in Lakin v. Ames, 10 Cush. 198, there was the fact of relationship between the parties, from which with other circumstances license was inferred. Here, there was no such fact. No friendly relations were existing between the parties. Their attitude was mutually . adverse.
The damages are merely nominal.

Judgment for the plaintiff for one dollar.

Barrows, Danforth, Virgin, Peters and Symonds, JJ., • concurred.